DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-3, 5-11, 13-20, 25 and 26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 15 and 25 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2016/0345137 and US 2021/0020274. 
The improvement comprises:
US 2016/0345137 is considered as the closest prior art that teaches a method, comprising: 
at each of a plurality of location points within a spatial region (Fig.2 and para.40-41), measuring at least one characteristic of a direct wireless link between a primary wireless device and a secondary wireless device (para.15 and 41, where the OHMD or the mobile device of the user may be configured to detect WiFi hotspots in the building environment and determine the location of the user in the building environment (relative to a known location of the WiFi hotspot (Fig.2 element 208)) based on the strength of the signal from the WiFi hotspot device and which WiFi hotspot device provided the signal. Examiner considers the OHMD as that of the secondary wireless device.); 
at each of the plurality of location points, recording an indication of an orientation and location point of the secondary wireless device at a time the at least one characteristic is measured (Fig.4 element 410 and para.57, where the gyroscope may provide signals representing the user's movement from a detected current location and orientation of the user, to determine a new or updated direction in which the user is facing. Furthermore, (Fig.4 element 410 and para.57, where the current location of the user and the known location of the tag may be used to determine the direction that the user is facing as a direction from the user's current location toward the known tag location. Examiner considers the current location and the known location as that of the at least one characteristic of the direct wireless link at a specific spatial point.)); 
generating, based on analysis of the at least one characteristic of a direct wireless link and the orientation of the secondary wireless device at each of the plurality of location points, an estimated location of the primary wireless device in the spatial region (Fig.4 element 410 and para.57-59, where the location module 410 may be configured to determine or update a user's orientation, direction or current location (or any combination thereof) based on navigation directs); 
generating directional instructions guiding a user to the estimated location of the primary wireless device (Fig.4 element 410 and para.57-59, where the gyroscope … determine a new or updated direction in which the user is facing. In particular embodiments, the location module 410 may be configured to determine or update a user's orientation, direction or current location (or any combination thereof) based on navigation directs (such as, but not limited to turn-by-turn directions) provided to the user (para.57)); and 
providing, via the secondary wireless device, the directional instructions to the user (Fig.4 element 410 and para.57-59, where the location module 410 may be configured to track the current location of the user as the user follows the navigation directions provided by the server 106 (para.59)); 
wherein measuring at least one characteristic of the direct wireless link at a location point comprises: measuring a signal strength of the direct wireless link (para.57, where the gyroscope may provide signals representing the user's movement from a detected current location and orientation of the user, to determine a new or updated direction in which the user is facing.)

US 2021/0020274 teaches a method, comprising: 
collecting, via a secondary wireless device (Fig.1 element 120 and para.74, where the medical device management apparatus 120 is considered as that of the secondary wireless device) disposed in a same spatial region as a primary wireless device (Fig.1 element 110 and para.74, where the medical analysis device is considered as that of the primary wireless device), a plurality of multivariate data points (Fig.1 elements 171-177 and para.11 and 78, where the check points are considered as that of data points) associated with a direct wireless link between the primary wireless device and the secondary wireless device (para.11 and 75, where the medical device management apparatus comprising an input interface adapted to collect the measurement result from the at least one medical analysis device.); 
analyzing the plurality of multivariate wireless data points with an artificially intelligent search algorithm to estimate a location of the primary wireless device within the spatial region (Fig.1 element 130 and para.81 and Fig.2 element 230 and para.85, where the error handler 230 determines an error location of the error on the data path, and develops an error correction based on the error location); 
generating directional instructions guiding a user to the estimated location of the primary wireless device (para.21, where the error handler may interpret the mismatch due to the lack of check-out as an error and determine the medical device as error location.  The error handler may indicate this error and develop an error correction, e.g. by alerting a listed service operator to attend to the faulty medical device, thereby assisting the service operator to immediately correct the fault.); and 
providing, via the secondary wireless device, the directional instructions to the user (para.21, where indication may be to a user of the system to avoid the faulty medical device and use the replacement device, or to a robotic sample handling system that may be instructed to re-route samples to the replacement device.); and 
automatically determining that the primary wireless device has been misplaced (para.21, where the error handler may interpret the mismatch due to the lack of check-out as an error and determine the medical device as error location.  The error handler may indicate this error and develop an error correction, e.g. by alerting a listed service operator to attend to the faulty medical device, thereby assisting the service operator to immediately correct the fault.); and automatically initiating the collecting of the plurality of multivariate wireless data points associated with a direct wireless link between the primary wireless device and the secondary wireless device (para.11 and 75, where the medical device management apparatus comprising an input interface adapted to collect the measurement result from the at least one medical analysis device.)

With regard Claims 1, 15 and 25, US 2016/0345137 in view of US 2021/0020274 fails to teach the limitation of "capturing, via one or more sensors of the secondary wireless device, spatial environment information; analyzing the plurality of multivariate wireless data points and the spatial environment information with an artificially intelligent search algorithm to estimate a location of the primary wireless device within the spatial region;" as recited in claims 1, 15 and 25, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2019/0201155 is cited because they are put pertinent to the surgical systems for orthopedic joint replacement surgery and, more particularly, to methods of intra-operative pelvic registration. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633